           Case 1:18-cv-10700-ER Document 32 Filed 07/24/19 Page 1 of 1




VIA ECF
                                                                                    July 24, 2019
The Honorable Edgardo Ramos
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

              Re:               Camacho v. Rider University,
                                Civil Case No.: 1:18-cv-10700

Dear Judge Ramos:

        The undersigned represents Jason Camacho, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above-referenced matter. We write jointly with Defendant
Rider University (“Defendant”) to advise that the parties have reached a settlement in principle.
Accordingly, they respectfully request that: (1) all motions, deadlines, conferences and all other
matters in this action be held in abeyance; and (2) this action be dismissed with prejudice with
the right to re-open in thirty (30) days if the parties have not consummated the settlement
agreement by that date. Defendant’s Motion to Dismiss was filed on June 19, 2019 (Dkt. 24) and
Plaintiff’s opposition was filed on June 28, 2019 (Dkt. 30).

        We appreciate the Court’s time and attention to this matter.




                                                                              Respectfully yours,

cc: All counsel via ECF                                                    Gottlieb & Associates

                                                                       s/ Jeffrey M. Gottlieb, Esq.
                                                                          Jeffrey M. Gottlieb, Esq.
